Citation Nr: 0310179	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  98-15 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2. Entitlement to a rating in excess of 20 percent for a 
right ankle disorder.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had an initial period of active duty for 
training (ACDUTRA) from May 1977 to September 1977.  She 
subsequently had additional periods of ACDUTRA, as well as 
periods of inactive duty training (INACDUTRA), with the 
Puerto Rico Army National Guard.  The instant claims arise 
from periods of ACDUTRA from August 8, 1992 to August 22, 
1992, and from June 3, 1994 to June 18, 1994, and a period of 
INACDUTRA on January 16, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) regional office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

By a rating decision dated in January 1999, the RO held that 
the appellant was entitled to a total disability rating for 
compensation based on individual unemployability resulting 
from service-connected disabilities effective from February 
13, 1998.

The issue of a rating in excess of 20 percent for a right 
ankle disorder is remanded to the RO for correction of 
procedural defects.


FINDINGS OF FACT

1.  Cervical spine disorder first shown: _____________

2.  Pre-existed ADT???

3.  The appellant's cervical spine disorder is not shown to 
have resulted from a disease or injury incurred or aggravated 
in the line of duty during any period of ACDUTRA, or from an 
injury incurred or aggravated in the line of duty during a 
period of INACDUTRA.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by the appellant's military service, nor is a cervical spine 
disorder shown to be related to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist.  As a preliminary matter, the Board observes 
that on November 9, 2000, the Veterans Claims Assistance Act 
of 2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), was enacted.  Besides eliminating the well-
grounded-claim requirement for benefits, this law heightened 
VA's duty to notify a claimant of the information necessary 
to substantiate the claim and clarified VA's duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  In August 2001 VA promulgated revised regulations 
to implement these changes in the law.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

VA has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his/her claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations concerning the appellant's 
claim for service connection for a cervical spine disorder.

The record reflects that the RO has obtained the appellant's 
service medical records, and private and VA treatment 
records.  The VA has also obtained a medical examination and 
a medical opinion on the relationship, if any, between the 
appellant's cervical spine disorder and her military service.  
As the medical expert's opinion failed to show that the 
appellant's cervical spine disorder is related to her period 
of service, the Board concludes that further development is 
not required.  This is so because there is no reasonable 
possibility that further action would aid in substantiating 
her claim.  See discussion, infra.  

In addition, the Board finds that, in its November 2001 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to support her claim for service 
connection.  Thus, the Board finds that the actions by the RO 
reflect compliance with the newly enacted notification and 
duty-to-assist provisions as to the issue of entitlement to 
service connection for a cervical spine disorder.

Law and Regulations.  The term "veteran" means "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable." 38 U.S.C.A. § 101(2) (West 1991).  
Additionally, the term, "active military, naval, or air 
service", includes active duty, a period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(22), (23), (24) (West 
1991); 38 C.F.R. § 3.6(a) (2001).  See generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA includes 
full-time duty performed by members of the National Guard of 
any State.  38 C.F.R. § 3.6(c) (2001).

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Factual Background.   A review of the appellant's claim file 
discloses that during INACDUTRA on January 16, 1993, she fell 
from a truck injuring her lower back.  She was treated with 
aspirin but did not see a physician at that time.  The 
veteran was seen on February 3, 1993, by Dr. J. Mendez at the 
U.S. Army Health Clinic at Fort Buchanan, for complaints of 
lower back pain of 2 weeks duration.  The assessment was low 
back pain.  The veteran was referred for X-rays.  X-rays 
taken that day of her lumbosacral spine revealed minimal 
spondylosis.  

An X-ray report dated February 3, 1993, reflects that the 
veteran was referred by Dr. Rios for X-rays of her cervical 
spine, thoracic spine, lumbar spine, and both knees.  X-rays 
taken on February 3, 1993, revealed changes of discogenic 
disease at C-5 to C-6.  A report of a CT scan of her cervical 
spine dated February 10, 1993, reflects that the physician 
was T. S. Oyola.  The CT scan resulted in an impression of 
central spinal canal stenosis from C4 to C7.  The veteran was 
then seen by Hector Chinea, M.D., on February 12, 1993.

In May 1994 the veteran filed a claim for compensation for 
residuals of a right ankle injury which she sustained in 
August 1992.

During ACDUTRA on June 15, 1994, she fell to the ground 
injuring her ankle and lower back.

By a rating decision dated in March 1995, the RO noted that 
the veteran suffered a right ankle injury in August 1992 
during ACDUTRA.  The RO established service connection for 
residuals of the right ankle injury and rated this condition 
as 10 percent disabling.  The veteran underwent surgery on 
the ankle in December 1995 and was given a temporary total 
rating for the right ankle disability and a schedular 20 
percent rating was assigned as of January 1996.

In a statement dated in November 1996, the veteran claimed 
that her back had been affected by her service-connected 
right ankle condition.  In a statement dated in December 
1996, she stated that her back condition was due to accidents 
which occurred while she had been on active duty in 1993 and 
1994.  She submitted evidence of the injuries sustained on 
January 16, 1993, and June 15, 1994.

By a rating dated in July 1997, the RO established service 
connection for intervertebral disc syndrome.  The appellant 
currently is in receipt of a 60 percent disability rating for 
a lower back disorder, classified as L5-S1 bulging disc with 
intervertebral disc syndrome.  In addition she has been found 
eligible for entitlement to individual unemployability 
benefits effective from February 1998.

The appellant filed a claim for service connection for 
herniated cervical discs C4, C5, C6, and C7 in February 1998.

VA medical records dated in March 1998 reflect that there was 
a herniation of C5-C6 disc causing mild to moderate 
compression upon the anterior aspect of the cervical cord.

By a rating decision dated in January 1999 the RO denied the 
veteran's claim for service connection for a cervical spine 
disorder.

On January 2001, the RO requested an expert medical opinion 
to address whether the appellant's cervical spine disorder 
was due to an in-service injury in January 1993 or could be 
causally related to the service-connected low back condition.

In February 2001 the claims file and service medical records 
were carefully reviewed by a medical examiner.  He noted that 
service records dated January 16, 1993, reflect that the 
appellant slipped off the back of a truck injuring her lower 
back.  The service records make no mention of any complaints 
of cervical spine pain.  When she was subsequently evaluated 
on February 3, 1993, for lower back pain she did not complain 
of any cervical pain.  

The examiner also made note of a February 1993 CT scan of the 
cervical spine showing posterior herniated discs at C4-C5, 
C5-C6, and C6-C7, and a large posterior left lateral 
osteophyte at C5-C6 with markedly narrowed spinal canal.  X-
rays done on February 3, 1993, also revealed changes of 
discogenic disease at C5-C6 with mild decrease in disc space 
with small cervical ribs bilaterally. 

The medical expert stated that the fact that the appellant 
had a CT scan within one month of her injury with multiple 
herniated nucleus pulposus and advanced DJD, and the fact 
that she did not complain of cervical pain after the fall, 
and for several years after the incident, point to the fact 
that the discogenic disease and DJD of the cervical spine 
were preexisting conditions.  If the herniations had occurred 
as a result of the fall in January 1993 she would have 
complained of cervical pain.  "Besides, one does not develop 
advanced DJD on two weeks of training."  The examiner opined 
that there was no sufficient medical evidence to establish 
that the findings noted in the February 1993 x-rays and 
cervical CT scan report confirming a diagnosis of discogenic 
disc disease of the cervical spine, less than one month after 
a low back injury, is secondary or etiologically related to 
the service-connected low back disability.

Analysis.  The file contains extensive medical records 
showing treatment for several conditions including the 
cervical spine disorder.  There is no medical opinion or 
evidence which would suggest any relationship between a 
cervical spine disorder and appellant's brief periods of 
ACDUTRA and INACDUTRA.   In fact as noted above, the only 
medical opinion offered states that there is no relationship 
between the appellant's cervical spine condition and her 
military service, to include the accident in January 1993 or 
the service-connected low back disability. 

In addition the file contains Social Security Administration 
(SSA) records and a determination awarding the appellant SSA 
benefits.  Her cervical spine disorder is listed as one of 
the disabling conditions considered.

The Board finds no competent medical evidence showing that 
the appellant was disabled from an injury incurred or 
aggravated in the line of duty during a period of active duty 
for training, or from an injury incurred or aggravated in the 
line of duty during any subsequent period of inactive duty 
training.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2001).

The Board notes that the many statements of the appellant are 
not probative evidence as to the issue of causation.  Miller 
v. Derwinski, 2 Vet.App. 578, 580 (1992) (quoting Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992)); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  The appellant is not a medically trained 
professional and her opinion is of limited probative value on 
the issue of medical diagnoses and etiology.  Id. 

After a careful review of the file, the Board finds that 
there is no reasonable possibility existing that the claim 
may be substantiated because there is no medical opinion, or 
other competent evidence, linking a cervical spine disorder 
with service.  Specifically, while there is evidence that 
prior to her brief periods of ACDUTRA and INACDUTRA, the 
appellant may have had discogenic disease and degenerative 
disease of the cervical spine, there is no competent evidence 
that any preexisting cervical spine disorder was aggravated 
by service, or is otherwise increased in service.  The 
appellant's service medical records reveal no complaints, 
symptomatology, or findings of any cervical spine disorder or 
injury.  A direct causal link between any current cervical 
spine disorder and service has not been demonstrated.  The 
Board has thoroughly reviewed the claims file and finds no 
evidence of any reasonable possibility of a plausible claim, 
or any claim for which entitlement is permitted under the 
law.

As previously noted, under the newly enacted criteria VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought. However, as 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement, the Board must deny 
the appellant's claim.


ORDER

Service connection for a cervical spine disorder is denied.


	REMAND

Historically, the appellant suffered a right ankle injury 
during ACDUTRA in August 1992, diagnosed as a right ankle 
sprain.  She had been evaluated subsequently on multiple 
occasions for persistent symptoms of pain and instability of 
the right ankle.  

In a VA examination in January 1995, the examiner noted the 
appellant had adequate function, with limitation of motion 
with contracture; adequate gait with no secondary skin or 
vascular changes.  She could stand, and do supination and 
pronation with both ankles; rise on toes without problems; 
and, squat and walk on heels with right ankle pain.  There 
was no swelling, or deformities of the right ankle.  There 
was crepitus of the right ankle joint; tenderness to 
palpation; posterior anterior drawer sign; and, anterior and 
lateral instability.  Plantar flexion was 30 degrees, and 
dorsiflexion was 15 degrees.  The diagnoses was chronic right 
ankle sprain; right ankle contracture; right Achilles 
tendonitis; and bone fragment medial talus representing 
nonunion avulsion fracture and posterior calcaneal spurs by 
x-ray January 1995.

The examiner opined that a residual of the right ankle injury 
was anterolateral instability making the appellant prone to 
chronic sprains and pain and throughout the years to post 
traumatic osteoarthritis.

By rating action in March 1994 service connection was granted 
for residuals, right ankle injury; chronic right ankle 
sprain; contracture; Achilles tendonitis; and plantar 
fasciitis, and a 10 percent rating was assigned.  The 
effective date was May 1, 1994, the date of claim.

In a VA examination in February 1996, the examiner noted 
surgery in November 1995 for the removal of bone fragments.  
There was crepitus of the right ankle; tenderness to 
palpation; swelling; positive Tinel sign on the right, and 
negative anterior drawer sign; lateral instability, and 
muscle weakness on the right ankle with no atrophy; and, 
diminished pinprick and smooth sensation on the plantar 
aspect of the right foot and heel, as well as the right 
common peroneal nerve distribution.  There was no 
deformities.  On the anterior aspect of the right ankle there 
was a cosmetically disfiguring brownish and linear scar 4 cm. 
long by 1 to 1.5 cm. wide across the ankle joint.  Plantar 
flexion was 30 degrees, and dorsiflexion was 0 degrees.  The 
diagnoses was residuals right ankle injury with sprain, 
avulsion fracture, plantar fasciitis, and Achilles 
tendinitis, post surgical repair; bone fragment medial talus, 
avulsion fracture by x-ray; and right tarsal tunnel syndrome.

Subsequently, by rating action in March 1996, the rating was 
increased to 20 percent, effective from December 14, 1995, 
the date of her increased rating claim.  Except for periods 
of surgical convalescence, this rating has remained to the 
present time.

The appellant disagreed with this rating in November 1996, 
and the RO deferred a final decision pending a further VA 
examination. 

In a VA examination in October 1998, the appellant reported 
no right ankle pain.  She was not taking any painkillers at 
that time due to developing hepatitis caused by other 
medications.  Upon palpation she referred involuntary muscle 
movement on the lateral ankle and pain which worsens going 
downhill or sitting with ankle in dorsiflexion.  Liniments, 
ankle braces, and ice packs alleviate it. She did not need 
crutches, braces, a cane, or corrective shoes to walk.  She 
underwent right ankle surgery in 1995, and again in 1997.  

The examiner noted a normal gait, no ankylosis, leg 
discrepancies, or constitutional signs of inflammatory 
arthritis.  Plantar flexion was 35 degrees, and dorsiflexion 
was 0 degrees.  There was a 2-cm edema of the right ankle 
joint.  There was no evidence of painful motion, effusion, 
weakness, redness, heat, guarded movement, or dislocation.  
There was evidence of mild to moderate mediolateral and 
anterior instability of the right ankle, and a positive 
anterior drawer sign.  There was a brownish scar 6-cm long by 
1-cm wide on the anterior aspect of the ankle, and a scar 3-
cm long by 2-cm wide with keloid tissue and adhesions on the 
medial malleolus.  There was severe crepitus of the right 
ankle. The diagnoses was SP, right ankle injury, SP surgery; 
posttraumatic osteoarthritis, with a non union bone fragment 
secondary to an old avulsion fracture of 5 mm associated with 
soft tissue swelling by x-rays dated May 1997.  

Upon review, the Board notes that additional development is 
needed prior to entry of a final decision on this matter.  In 
the September 16, 1998 Statement of the Case, the RO noted 
that a decision in the increased ratings claim for the right 
ankle disorder was deferred pending the aforementioned VA 
examination which was duly completed on October 30, 1998.  
However, the file does not contain a subsequent rating 
decision by the RO, nor does it contain a Supplemental 
Statement of the Case indicating the RO reached a 
determination in this claim.  It appears that the development 
of this issue is incomplete and it has been erroneously 
certified to the Board for adjudication.  Due process 
requires that this issue be remanded to the RO for completion 
of development and a rating decision as well as the issuance 
of a Supplemental Statement of the Case.

As such, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should then adjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all records, the October 1998 
VA examination, and all other medical 
records and evidence received by the RO 
since the last statement of the case.  In 
the event the benefits sought are not 
granted, the appellant should be provided 
with a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

